DETAILED ACTION
	The following action is in response to the amendment filed for application 16/509,182 on November 11, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 29, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
With regard to claims 1, 15 and 16, applicant claims that “the first component and the second component are secured to the assembly from a same axial side.”  It can be shown, however, that in the passages applicant referenced for support (paragraphs 26-27 of the specification), applicant only discloses how the first component is secured to the second component.  Applicant never discloses how the first and second component are secured to the assembly or in which axial side they are secured from.  
Applicant already claims that the first and second deformations are located on the same side.  The claims will be treated as best understood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 13 and 14, it is unclear how these claims further limit claim 1.  In claim 1, the first component is already claimed to be an axle and the second component is already claimed to be a region of a planetary carrier.
With regard to claim 16, applicant claims that the respective plurality of deformations are located in different circumferential positions around the first component.  It is unclear if 
With regard to claim 17, this claim contradicts claim 16 (to which it depends upon).  Claim 16 claims that the first and second deformations are on the first and second components, respectively.  Therefore, the first and second deformations cannot be on the same component.
With regard to claim 18, on lines 1-4, “wherein the at least…in the first direction,” is already claimed in claim 16.
With regard to claim 19, on lines 1-4, “wherein the at least…in the [plurality of] second direction,” is already claimed in claim 16.  Also, it is believed “plurality of” was inadvertently added into the claim.  
The claims will be treated as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosbacher ‘021 (previously cited).  With regard to claims 1, 13-14, Mosbacher teaches an assembly, comprising: a first component 5 configured as a region of an axle or shaft; a second component 2 on which the first component is assembled, wherein an entirety of the second component is positioned radially outward of the first component (as best understood given the original disclosure, wherein the deformations 8 of Mosbacher extend beyond the circumference of the axle 5, however, deformations 9 on carrier 2 and the carrier itself does not extend into the radial space of the axle) and the first component is secured on the second component at least in an axial direction of the first component (Col. 2, lines 35-40); at least one of the first and second components has, on one side, at least one first deformation 8/9 by which the first component is secured on the second component in a first direction coinciding with the axial direction; and at least one of the first and second components has, on the same side, at least one second deformation 8/9 by which the first component is secured on the second component in a second direction which coincides with the axial direction and is opposed to the first direction, wherein the first component 5 is an axle on which a planetary gear 4 of a planetary gearing is rotatably mounted and the second component 2 is a region of a planetary carrier of the planetary gearing.  With regard to claim 2, Mosbacher teaches the assembly, wherein the first 8 and second 8 deformations are on the same component 5.  With regard to claim 3, Mosbacher teaches the assembly, wherein the at least one component 5 with the at least one first deformation 8 has a  by which the first component is secured on the second component in a second direction which coincides with the axial direction and is opposed to the first direction, wherein the first component 5 is an axle on which a planetary gear 4 of a planetary gearing is rotatably mounted, and the second component 2 is a region of a planetary carrier of the planetary gearing.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest ‘940 in view of Kanamaru ‘333 (from IDS).  With regard to claims 1 and 13-14, Forrest teaches an assembly, comprising: a first component 136 configured as a region of an axle or shaft; a second component 134 on which the first component is assembled, wherein an entirety of the second component is positioned radially outward of the first component (Fig. 2) and the first component is secured on the second component, wherein the first component 136 is an axle on which a planetary gear 132 of a planetary gearing is rotatably mounted (via 133) and the second .    

Response to Arguments
With regard to the limitation of “the first component and the second component are secured to the assembly from a same axial side,” as stated earlier, this limitation was not originally disclosed.  
If applicant was trying to claim that the first component was secured to the second assembly from a same axial side, Mosbacher ‘021 teaches that deformations 8/9 are located on the same axial side and the first and second components are thereby secured to each other from a same axial side (the tamping tool being used on the same axial side).  Also, Kanamaru ‘333 teaches that the first and second components are secured to each other from a same axial side (since one is either inserted into/onto the other component from a same axial side).
Applicant’s arguments have been considered but are not persuasive.


Note to Applicant
It is suggested applicant remove the new matter limitations and correct the 112(b) issues in claim 16, remove the redundant limitations in 18 and 19, and cancel claims 1-7, 13-15 and 17.  If this were done, claims 16 and 18-21 would be in condition for allowance.
As stated in the prior action, this would overcome the Mosbacher reference, since the first 8 and second 9 plurality of deformations of Mosbacher are located at the same circumferential locations around the first component.  And although Kanamaru teaches that deformations 11 can also be on the second component 20 (Col. 9, lines 39-43), deformations 11 on second component 20 would cut into and deform shaft 10, it would not have been obvious (given the disclosure of Kanamaru) to have some deformations 11 on shaft 10 and some deformations 11 on disc 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	







 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 23, 2021